Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 – overlapping channels
Species 2 – non-overlapping channels
The species are independent or distinct because they recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Christian Best on 02/25/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1 – 3 and 5 - 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: 61/870365 filed on 08/27/2013.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 recites the limitation "the first channel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 8, 10 – 11, 15, and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka (US 20090270825) in view of Ashton (US 20100305337).
Regarding claim 1, Wciorka discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region (see general teaching in Fig. 1, 30, 32 and 34, respectively); a liquid permeable material (18); a liquid impermeable material (20); an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material (14) and comprising an absorbent material (66/74), wherein the absorbent material is positioned within a core wrap (wrap formed by 64/72; see Fig. 2, [0091, 93]; note also applicant’s specification, [0049 – 52]; see also [0169]), wherein the absorbent core defines a first channel substantially free of the absorbent material (see Figs. 2 – 8, [0096]; note also other embodiments such as Fig. 11, 215, [0112], and Fig. 10, as well as various other channel constructions in Fig. 24), wherein the first channel extends substantially through the thickness of the absorbent material (see end of paragraph [0096]; note also [0109, 110], Fig. 12,) wherein a first side of the core wrap is joined to a second side of the core wrap in a portion of the first channel (see general teaching with regard to channels having no absorbent material in [0118], Fig. 25c, 26a, Fig. 12), and a liquid distribution system (54, [0080]), wherein the liquid distribution system defines a second channel (Fig. 26a, Fig. 26c, Fig. 27I), wherein the liquid distribution system is positioned intermediate the liquid permeable material and the core wrap (see Fig. 2), wherein the second channel extends substantially through the thickness of the liquid distribution system (see Fig. 26a).
Wciorka appears to disclose that the first channel having no absorbent material extends from the front waist region to the rear waist region (see Fig. 8 and Fig. 1; note also additional disclosures such as 219 extending up to 130 mm, see [0112] and Fig. 27), and appears to disclose wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (see Figs. 8 and 10, as well as other embodiments such as 219), but does not explicitly disclose these features. Wciorka further discloses that the first channel may be defined about its perimeter by interior edges of 
2. The absorbent article of claim 1, wherein the liquid distribution system comprises a first layer and a second layer [0083,] and wherein the second channel extends substantially through the thickness of the first layer and the second layer (Fig. 26a.)
3. The absorbent article of claim 1, wherein the second channel overlaps a portion of the first channel (26a).
5. The absorbent article of claim 1, wherein the liquid distribution system comprises a high surface area material comprising high surface area fibers, a high surface area open-celled foam, or a hydrophilic polymeric foam [0078].
6. The absorbent article of claim 1, wherein the liquid distribution system comprises cross-linked cellulosic fibers [0078].
7. The absorbent article of claim 1, wherein the liquid distribution system comprises microfibers [0083].
8. The absorbent article of claim 1, wherein the liquid distribution system comprises a third channel defined therein (Examiner considers the liquid distribution system to comprise a second channel in its bottom layer 54, and a third channel in its top layer 52).
10. The absorbent article of claim 1, comprising a third channel defined in the absorbent core (in one interpretation, the third channel may be considered as 217, wherein 219 would then form the aforementioned first channel; in another interpretation, it is noted that Wciorka discloses multiple separate channels (see Fig. 24), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to thus modify Wciorka according to Fig. 5 in Ashton for the benefit of an alternative construction that imbues additional void volume).
Regarding claim 11, Wciorka in view of Ashton discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the absorbent core defines a first channel substantially free of the absorbent material, wherein the first channel extends 
Regarding claim 15, Wciorka in view of Ashton discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the first channel extends substantially through the thickness of the absorbent material, wherein a first side of the core wrap is joined to a second side of the core wrap in a portion of the first channel, and wherein the first channel extends from the front waist region to the rear waist region; an acquisition layer positioned at least partially intermediate the liquid permeable material and the core wrap, wherein the acquisition layer is substantially free of any superabsorbent polymers; and a distribution layer, wherein the distribution layer defines a second channel, wherein the distribution layer is positioned intermediate the acquisition layer and the core wrap, and wherein the second channel extends substantially through the thickness of the distribution layer (see above).
17. The absorbent article of claim 15, wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (see above).
18. The absorbent article of claim 15, wherein the second channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (see above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton in view of Bissah (US 20090112175).
Regarding claim 9, Wciorka discloses the absorbent article of claim 1.  Bissah discloses a portion of a liquid distribution system has a different color than a portion of the liquid permeable material, a portion of the liquid impermeable material, or a portion 
of the absorbent core [0030].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to modify Wciorka according to the teachings of Bissah for the benefit of visually communicating an improved function.

Claim 12 – 14, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton in view of Nakaoka (US 20070093164).
Regarding claim 12, Wciorka in view of Ashton discloses the absorbent article of claim 11, wherein the absorbent article comprises a central longitudinal axis, wherein the absorbent core defines a third channel therein (see claim 10 above, Wciorka discloses multiple separate channels (see Fig. 24), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to thus modify Wciorka according to Fig. 5 in Ashton), wherein the first channel is positioned on a first side of the central longitudinal axis of the absorbent article, 
However, Wciorka in view of Ashton does not disclose a fourth channel. Nakaoka discloses similarly constructed channels wherein the distribution layer (see middle channel, Fig. 12) defines a fourth channel therein, wherein the first and second channels are positioned on a first side of the central longitudinal axis of the absorbent article, and wherein the third and fourth channels are positioned on a second side of the central longitudinal axis (see Fig. 12). Therefore, according to the teachings of Nakaoka it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wciorka in view of Ashton with a fourth channel for the benefit of increasing void volume with respect to each void channel.
13. The absorbent article of claim 12, wherein a portion of the second channel at least partially overlaps a portion of the first channel (see Wciorka and Nakaoka, arguments above).
14. The absorbent article of claim 13, wherein a portion of the fourth channel at least partially overlaps a portion of the third channel (see Wciorka and Nakaoka, arguments above).
19. The absorbent article of claim 15, wherein the absorbent article comprises a central longitudinal axis, wherein the absorbent core defines a third channel therein, wherein the distribution layer defines a fourth channel therein, wherein the first and second channels are positioned on a first side of the central longitudinal axis, and wherein the third and fourth channels are positioned on a second side of the central longitudinal axis (see above).
20. The absorbent article of claim 19, wherein a portion of the second channel at least partially overlaps a portion of the first channel, and wherein a portion of the third channel at least partially overlaps a portion of the fourth channel (see above).


16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton, or alternatively Wciorka in view of Ashton in view of Nakaoka (US 20070093164).
16. The absorbent article of claim 15, wherein the absorbent core or the distribution layer defines a third channel (see arguments in claim 10 above with respect to the absorbent core, and claim 12 above with respect to the distribution layer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No./Application Nos. 16922405, 15894149, 15702778, 14467092, 14467092, 16903664, 15942607, and 14467095. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to any indicated non-patented application(s), this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799